Case 21-11248-amc            Doc 25     Filed 08/25/21 Entered 08/25/21 14:46:53               Desc Main
                                        Document     Page 1 of 2
                      IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE: Antoinette R. Byrd fka Antoinette R. Alexander
                               Debtor(s)                                         CHAPTER 13

Specialized Loan Servicing, LLC, as servicer for
Deutsche Bank National Trust Company, as Trustee for
FFMLT Trust 2006-FF4, Mortgage Pass Through
Certificates, Series 2006-FF4                                                 NO. 21-11248 AMC
                               Movant
                 vs.

Antoinette R. Byrd fka Antoinette R. Alexander
                                Debtor(s)
                                                                              11 U.S.C. Section 362
Scott F. Waterman
                                 Trustee

     MOTION OF SPECIALIZED LOAN SERVICING, LLC, AS SERVICER FOR
 DEUTSCHE BANK NATIONAL TRUST COMPANY, AS TRUSTEE FOR FFMLT TRUST
    2006-FF4, MORTGAGE PASS THROUGH CERTIFICATES, SERIES 2006-FF4
                 FOR RELIEF FROM THE AUTOMATIC STAY
                          UNDER SECTION 362

         1.      Movant is Specialized Loan Servicing, LLC, as servicer for Deutsche Bank National Trust

 Company, as Trustee for FFMLT Trust 2006-FF4, Mortgage Pass Through Certificates, Series 2006-FF4.

         2.      Debtor(s) is/are the owner(s) of the premises 4453 Sherwood Road, Philadelphia, PA 19131,

 hereinafter referred to as the mortgaged premises.

         3.      Movant is the holder of a mortgage, original principal amount of $137,800.00 on the

 mortgaged premises that was executed on December 30, 2005. The mortgage has been assigned as follows:

         (MERS), Mortgage Electronic Registration Systems, Inc. to Deutsche Bank National Trust

 Company, as Trustee for FFMLT 2006-FF4, Mortgage Pass-Through Certificates, Series 2006-FF4 filed on

 October 12, 2007 at Document ID Number 51789622.

         4.       Scott F. Waterman, is the Trustee appointed by the Court.

         5.      The commencement and/or continuation of the mortgage foreclosure proceedings by reason

 of non-payment of monthly mortgage payments were stayed by the filing of a Chapter 13 Petition in

 Bankruptcy by the Debtor(s).

         6.      Debtor(s) has/have failed to make the monthly post-petition mortgage payments in the

 amount of $1,512.28 for the months of May 2021 through August 2021 plus late charges if applicable.
Case 21-11248-amc          Doc 25      Filed 08/25/21 Entered 08/25/21 14:46:53                Desc Main
                                       Document     Page 2 of 2
        7.      The total amount necessary to reinstate the loan post-petition is $6,049.12.

        8.    Movant is entitled to relief from stay for cause.

        9.      This motion and the averments contained therein do not constitute a waiver by Movant of

its right to seek reimbursement of any amounts not included in this motion, including fees and costs, due

under the terms of the mortgage and applicable law.

        WHEREFORE, Movant prays that an Order be entered modifying the Stay and permitting Movant to

proceed with its mortgage foreclosure on the mortgaged premises, and to allow the Sheriff's Grantee to take

any legal action to enforce its right to possession of the mortgage premises. Further, Movant prays that an

Order be entered awarding Movant the costs of this suit, reasonable attorney's fees in accordance with the

mortgage document and current law together with interest.


                                                         /s/ Rebecca A. Solarz, Esq.
                                                         _________________________________
                                                         Rebecca A. Solarz, Esquire
                                                         KML Law Group, P.C.
                                                         701 Market Street, Suite 5000
                                                         Philadelphia, PA 19106-1532
                                                         Phone: (215) 627-1322 Fax: (215) 627-7734
                                                         Attorneys for Movant/Applicant
